Citation Nr: 0008037	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bipolar disorder as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for polysubstance abuse 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an effective date earlier than August 27, 
1996, for the grant of service connection and assignment of a 
100 percent disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  A June 1997 rating decision, in pertinent part, 
granted service connection for PTSD, with assignment of a 50 
percent disability rating effective August 27, 1996, and 
denied secondary service connection for polysubstance abuse.  
An April 1998 rating decision then granted a 100 percent 
disability rating for PTSD effective August 27, 1996.  The 
veteran argues that he is entitled to an earlier effective 
date for the grant of service connection for PTSD and 
assignment of a 100 percent disability rating.  An October 
1998 Statement of the Case denied an earlier effective date, 
as well as denied secondary service connection for bipolar 
disorder and polysubstance abuse.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD aggravates the 
symptoms of his bipolar disorder.

2.  The veteran's polysubstance abuse is due to his PTSD and 
bipolar disorder.

3.  Rating decisions in 1991 and 1995 denied, on the merits, 
service connection for PTSD.  The veteran was properly 
notified of those decisions, including his appeal rights, but 
he did not appeal.

4.  In August 1996, the veteran again filed a claim for 
service connection for PTSD. 

5.  The first medical evidence confirming that the veteran 
was exposed to traumatic events during his military service 
was received in April 1997. 


CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for bipolar 
disorder as secondary to service-connected post-traumatic 
stress disorder (PTSD) on the basis of aggravation.  
38 U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).

2.  The veteran is entitled to service connection for 
polysubstance abuse as secondary to service-connected post-
traumatic stress disorder (PTSD), but there is a lack of 
entitlement under the law to the receipt of compensation for 
this condition.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

3.  The March 1991 and November 1995 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 
and 3.160 (1999).

4.  An effective date earlier than August 27, 1996, for the 
grant of service connection and assignment of a 100 percent 
disability rating for post-traumatic stress disorder (PTSD) 
is not warranted.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i), (q)(ii), and (r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; his VA records for hospitalization and 
outpatient treatment between 1991 and 1996; letters from his 
VA treating psychiatrist; reports of VA examinations 
conducted in 1971, 1991, 1995, and 1997; and private medical 
records from Franklin Square Hospital.  The evidence 
pertinent to each issue is discussed below.

A.  Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

1.  Bipolar disorder

This claim is plausible.  The veteran has received extensive 
treatment for bipolar disorder.  His VA psychiatrist has 
stated that the veteran's PTSD "regularly worsens" his 
bipolar disorder.  See March 1998 letter.  This opinion 
indicates the possibility that the veteran's service-
connected PTSD has aggravated the bipolar disorder.  Assuming 
the credibility of this evidence, the claim must be said to 
be plausible, and therefore well grounded. 

The veteran having stated a well-grounded claim, the 
Department has a duty to assist him in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, sufficient evidence is of record to 
decide the veteran's claim favorably.  Therefore, no further 
assistance is required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
There is only evidence supporting this claim of record.  
There is a medical opinion of record indicating that the 
veteran's bipolar disorder is worsened (i.e., aggravated) by 
his service-connected PTSD.  This opinion was rendered by the 
psychiatrist that has treated the veteran since 1991 and it 
is persuasive.  There is no medical evidence of record to 
refute this opinion.

The preponderance of the evidence is against a finding that 
the veteran's bipolar disorder was caused by the service-
connected PTSD.  The evidence clearly shows that there may be 
a family history for mood disorders such as bipolar disorder, 
and no medical professional has stated that the veteran's 
bipolar disorder is proximately due to or the result of his 
service-connected PTSD.  The medical evidence does, however, 
support a conclusion that his service-connected PTSD 
aggravates his bipolar disorder. 

Therefore, the Board finds that the veteran's service-
connected PTSD has aggravated the disability that would 
otherwise exist from the nonservice-connected bipolar 
disorder.  The veteran is entitled to compensation only for 
the increment of disability due to that aggravation.  
38 C.F.R. § 3.310(a) (1999); Allen, 7 Vet. App. 439.  
Accordingly, the veteran is granted service connection for 
bipolar disorder on a secondary basis due to aggravation.

2.  Polysubstance abuse

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a) (West 1991).  However, secondary service connection 
can be granted for alcohol or drug abuse.  VAOPGCPREC 2-97; 
see also Barela v. West, 11 Vet. App. 280 (1998).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

This claim is also plausible.  The veteran has received 
extensive treatment for polysubstance abuse.  His VA 
psychiatrist has concluded that this disorder is secondary to 
both PTSD and bipolar disorder.  See August 1996 letter.  
This psychiatrist has also stated that (a) the veteran has 
used various substances to stabilize and control his PTSD 
symptoms, see March 1998 letter, and (b) that the veteran 
uses substances to manage the amount of "tension, anger, and 
anxiety which he experiences secondary to PTSD and bipolar 
disorder," see August 1996 letter.  These opinions indicate 
the possibility that the veteran's service-connected PTSD has 
led to a substance abuse disorder.  Assuming the credibility 
of this evidence, the claim must be said to be plausible, and 
therefore well grounded. 

The veteran having stated a well-grounded claim, the 
Department has a duty to assist him in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, sufficient evidence is of record to 
decide the veteran's claim favorably.  Therefore, no further 
assistance is required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
There is only evidence supporting this claim of record.  
There are medical opinions of record indicating that the 
veteran's polysubstance abuse disorder has resulted from an 
attempt to control the symptoms of his PTSD and bipolar 
disorder.  Both disorders are now service-connected.  As 
discussed above, these opinions were rendered by the 
psychiatrist who has treated the veteran since 1991 and they 
are persuasive.  There is no medical evidence of record to 
refute these opinions.

Therefore, the Board finds that the veteran's service-
connected PTSD has proximately led to or resulted in his 
polysubstance abuse.  Accordingly, the veteran is granted 
service connection for polysubstance abuse on a secondary 
basis.  However, the Board notes that although secondary 
service connection can be granted for alcohol or drug abuse, 
no compensation will be paid for such a disability.  
38 C.F.R. §§ 1110 and 1131 (West 1991); VAOPGCPREC 2-97; see 
also Barela v. West, 11 Vet. App. 280 (1998).

B.  Earlier effective date

The veteran initially filed a claim for service connection 
for PTSD in December 1990.  Evidence from the VA Medical 
Center and VA examinations obtained in connection with that 
claim did not show diagnosis of PTSD, but, rather, of bipolar 
disorder.  A March 1991 rating decision, inter alia, denied 
service connection for PTSD.

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification, and shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (1999).  
An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  If no notice of disagreement is 
filed within the time limit provided, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  A finally 
adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of a 
disallowance.  38 C.F.R. § 3.160(d) (1999).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (1999).

The veteran was notified in March 1991 of the denial of 
service connection for PTSD, and he was told his appellate 
rights.  No correspondence was received from him within the 
appeal period.  The veteran has alleged that there was clear 
and unmistakable error (CUE) in the 1991 rating decision, but 
his CUE claim was denied in a June 1997 rating decision, and 
he also failed to appeal that denial.  Therefore, the March 
1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991).

In July and August 1994, the veteran again filed claims for 
service connection for PTSD.  A February 1995 rating decision 
determined that new and material evidence had not been 
submitted to reopen this claim.  His recent hospitalization 
records still failed to show diagnosis of PTSD.  In May 1995, 
the veteran submitted a letter from his VA treating 
psychiatrist, which showed diagnosis of PTSD.  He then 
underwent VA examinations in 1995.  In June 1995, the RO 
asked the veteran to provide specific information as to his 
alleged stressors, and he did so in July 1995.  A November 
1995 rating decision denied, on the merits, service 
connection for PTSD, finding that the veteran had provided 
insufficient information to verify his alleged stressors and 
the evidence, therefore, did not establish that a stressful 
experience sufficient to cause PTSD had actually occurred.  
The veteran was notified of this decision, including his 
appeal rights, in December 1995.  Although he filed another 
claim within the appeal period, he did not file a notice of 
disagreement.  At no time within the appeal period did the 
veteran express disagreement and an intention to appeal the 
November 1995 rating decision.  The veteran has not alleged 
that there was CUE in that rating decision.  Therefore, the 
November 1995 rating decision is also final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

On August 27, 1996, the veteran again filed a claim for 
service connection for PTSD.  He submitted his VA outpatient 
treatment records and another letter from his treating 
psychiatrist.  The RO asked him to provide specific 
information as to his alleged stressors, so that an attempt 
could be made to verify them.  He did not respond.  A January 
1997 rating decision found that new and material evidence had 
not been submitted to reopen this claim.  

In April 1997, the veteran submitted information from the 
Department of the Navy substantiating his alleged stressors.  
Additional development was then completed, such as providing 
him a VA examination.  A June 1997 rating decision, inter 
alia, found that new and material evidence had been submitted 
to reopen this claim.  Service connection was granted for 
PTSD as of August 27, 1996.  It was noted that this was the 
date the veteran reopened his claim, but new and material 
evidence was not received until April 1997.  The veteran was 
initially assigned a 50 percent disability rating, but an 
April 1998 rating decision assigned a 100 percent disability 
rating for PTSD as of August 27, 1996.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  With a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999) (emphasis added).  With a 
reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) 
(1999) (emphasis added).  If the new and material evidence is 
received within the appeal period, the effective date will be 
as though the former decision had not been rendered.  
38 C.F.R. § 3.400(q)(i) (1999).

When the veteran filed his claim for PTSD on August 27, 1996, 
it was a claim to reopen since there were prior final 
disallowances of this claim, as discussed above.  Entitlement 
to service connection for PTSD requires, among other things, 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimant 
is not a veteran of combat, his lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147.  

In this case, the RO had determined that the veteran was not 
a veteran of combat, and the denial on the merits in 1995 was 
based on lack of corroboration of the claimed stressors.  The 
RO could not, by law, grant the veteran's claim for service 
connection for PTSD in 1995 because the claimed stressors 
were not confirmed.  The veteran appears to be arguing with 
the RO's failure to attempt to verify his stressors.  Even 
accepting his statements as true, such facts do not warrant 
assignment of an earlier effective date.  It is undisputed 
that he did not appeal the prior denials of this claim.  Once 
those prior decisions became final, any claim filed 
thereafter was a claim to reopen.

There is no doubt that the veteran filed a claim to reopen on 
August 27, 1996.  The pertinent issue is whether the claim 
for service connection for PTSD preceded or followed the date 
on which entitlement arose.  Although the veteran's claim to 
reopen was filed within the appeal period of the December 
1995 rating decision, he did not, at that time, submit new 
and material evidence to reopen the claim, as the RO 
concluded in the January 1997 rating decision.  It was not 
until April 1997 when he submitted evidence corroborating the 
alleged inservice stressors that new and material evidence 
was received.  When new and material evidence is received 
after final disallowance of the claim, such as confirmation 
of the veteran's alleged stressors in this case, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  When the veteran 
filed his claim in August 1996, there remained a lack of 
evidence confirming the alleged in-service stressors.  It was 
not until April 1997 that he submitted such evidence.  
Although the claim to reopen was received in 1996, 
entitlement to service connection for PTSD did not arise, or 
was not shown, until April 1997.  

Since entitlement was not shown until April 1997, (i.e., 
after submission of the reopened claim), the Board concludes 
that an effective date earlier than August 27, 1996, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i), (q)(i) and 
(ii), and (r) (1999).  

It appears that the veteran is also arguing that since he has 
submitted medical evidence showing that he had PTSD in 1986 
that he is entitled to an earlier effective date.  It is true 
that medical evidence from 1986 showed diagnosis of PTSD.  
However, again, such facts do not warrant assignment of an 
earlier effective date.  As discussed above, it is undisputed 
that he did not appeal the prior denials of this claim.  Once 
those prior decisions became final, any claim filed 
thereafter was a claim to reopen, and the effective date for 
the grant of service connection cannot, by law, be any 
earlier than August 27, 1996, in the circumstances of this 
case.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bipolar disorder as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) is granted on the basis of aggravation.

Entitlement to service connection, but not compensation, is 
granted for polysubstance abuse as secondary to service-
connected post-traumatic stress disorder (PTSD).

Entitlement to an effective date earlier than August 27, 
1996, for the grant of service connection and assignment of a 
100 percent disability rating for post-traumatic stress 
disorder (PTSD) is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

